Citation Nr: 9936281	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-22 768	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1971.

In an April 1997 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to an evaluation in excess of 60 
percent for residuals of lumbar laminectomy, denied 
entitlement to an earlier effective date prior to March 28, 
1991 for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability, determined that requirements for special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound had not 
been met, determined that requirements for eligibility for 
financial assistance in acquiring specially adapted housing 
had not been met, and also determined that requirements for a 
certificate of eligibility for financial assistance in 
acquiring a special home adaptation grant had not been met.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  

In an August 1998 decision, the Court vacated the issue of 
entitlement to an earlier effective date prior to March 28, 
1991 for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability and remanded the matter to the Board.  The 
remaining issues were dismissed.  In a November 1998 
decision, the Board remanded the issue to the Regional Office 
(RO) for further development.  

In a July 1999 rating decision, the RO determined, in 
pertinent part that an earlier effective date was warranted 
for an award of a total disability rating for compensation 
purposes on the basis of individual unemployability.



FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO determined 
that entitlement to an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability was warranted, effective March 28, 1991.

2.  In an April 1997 decision, the Board denied entitlement 
to an earlier effective date prior to March 28, 1991 for an 
award of a total disability rating for compensation purposes 
on the basis of individual unemployability.

3.  Pursuant to an agreement dated in August 1997, the 
veteran retained a private attorney to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by the Department of Veterans Affairs 
(VA) directly to the attorney, based upon the favorable 
resolution of the veteran's claim.

4.  In an August 1998 decision, the Court vacated the issue 
of entitlement to an earlier effective date prior to March 
28, 1991 for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability and remanded the matter to the Board; the 
remaining issues were dismissed.  

5.  In a November 1998 decision, the Board remanded the issue 
of entitlement to an earlier effective date prior to March 
28, 1991 for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability to the RO for further development.

6.  The claimant attorney provided legal services with 
respect to the veteran's claim which had been denied by the 
Board in its April 1997 decision.

7.  In a July 1999 rating decision, the RO determined that an 
earlier effective date was warranted for entitlement to 
individual unemployability and for a low back disorder.  




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to an effective date prior to March 28, 1991, for 
an award of a total disability rating for compensation 
purposes on the basis of individual unemployability.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period 
from April 21, 1986 to July 26, 1999, resulting from the 
grant of entitlement to an earlier effective date for an 
award of a total disability rating for compensation purposes 
on the basis of individual unemployability.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that in a February 1993 rating 
decision, the RO determined that a 60 percent evaluation for 
residuals of a lumbar laminectomy, effective from March 28, 
1991, was warranted, and also determined that entitlement to 
an award of a total disability rating for compensation 
purposes on the basis of individual unemployability was 
warranted, effective from March 28, 1991.

In a November 1994 rating decision, the RO determined that 
permanency of a service connected low back disability with 
individual unemployability had been established.

In an April 1997 decision, the Board determined that 
entitlement to an evaluation in excess of 60 percent for 
residuals of a lumbar laminectomy was not warranted; 
entitlement to an earlier effective date prior to March 28, 
1991, for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability was not warranted; entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound was not 
warranted; entitlement to a certificate for eligibility for 
assistance in acquiring specially adapted housing was not 
warranted; and entitlement to a certificate of eligibility 
for financial assistance in acquiring a special home 
adaptation grant was not warranted.  

Subsequently, the veteran retained the services of a private 
attorney to provide legal services with respect to his 
claims.  The attorney filed a Notice of Appearance with the 
Court in September 1997 and certified that a copy was being 
mailed to the Office of General Counsel.  A copy of the 
attorney fee agreement was enclosed with the Notice of 
Appearance.  A copy of the attorney fee agreement was 
received by the Board in October 1997.

The attorney fee agreement, which was signed by the veteran 
and the attorney in August 1997, reveals that the veteran 
agreed to a contingent legal fee of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claim.

In an August 1998 order, the Court vacated the issue of 
entitlement to an earlier effective date prior to March 28, 
1991, for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  The issue was remanded to the Board.  The 
Court also dismissed the remaining issues on appeal.  

In a November 1998 decision, the Board remanded the issue of 
entitlement to an effective date prior to March 28, 1991, for 
an award of a total disability rating for compensation 
purposes on the basis of individual unemployability to the RO 
for further development.  

In a July 1999 rating decision, the RO determined that an 
earlier effective date was warranted for an increased 
evaluation of a low back disorder and also for entitlement to 
individual unemployability compensation.  The RO awarded 
effective dates of April 21, 1986 for both the low back 
disorder and the individual unemployability compensation.

In a November 1999 letter to the veteran, the RO informed the 
veteran that he was entitled to payment from May 1, 1986 for 
both individual unemployability and his low back disorder.  
It was noted that his past-due benefits had been calculated 
as $96,383.00.  It was also noted that the maximum attorney 
fee payable, 20 percent of past-due benefits, computed as 
$19,276.60, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1);  
38 C.F.R. § 20.609(c)(3).

If any one of the foregoing criteria is lacking, a fee may 
not be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

In the instant case, the Board's April 1997 "final 
decision" addressed the issues of entitlement to an 
evaluation in excess of 60 percent for residuals of lumbar 
laminectomy, entitlement to an earlier effective date prior 
to March 28, 1991 for an award of a total disability rating 
for compensation purposes on the basis of individual 
unemployability, whether requirements for special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound had been met, 
whether requirements for eligibility for financial assistance 
in acquiring specially adapted housing had been met, and also 
whether requirements for a certificate of eligibility for 
financial assistance in acquiring a special home adaptation 
grant had been met.  As noted, the veteran appealed that 
decision to the Court.  The Court vacated the Board's 
decision as to the issue of entitlement to an earlier 
effective date prior to March 28, 1991 for an award of a 
total disability rating for compensation purposes on the 
basis of individual unemployability and dismissed the 
remaining issues on appeal.  

Entitlement to an earlier effective date for both individual 
unemployability and a low back disorder was granted in a July 
1999 rating decision.  The relevant notice of disagreement 
which preceded the Board's decision were received by the RO 
after November 18, 1988.  The attorney claimant was retained 
in August 1997, within one year following the date of the 
Board's promulgation of the underlying decision and continued 
to represent the veteran in his appeal before VA.  The 
claimant's legal services preceded the effectuating rating 
decision.  Therefore, the criteria under which attorney fees 
may be charged have been met only as to the issue of 
entitlement to an effective date prior to March 28, 1991, for 
an award of a total disability rating for compensation 
purposes on the basis of individual unemployability.  The 
criteria under which attorney fees may be charged have not 
been met as to the issue of entitlement to an earlier 
effective date for a low back disorder as the Board has not 
promulgated a final decision as to that issue.  

Because the criteria under which attorney fees may be charged 
have been met as to the issue of entitlement to an effective 
date prior to March 28, 1991, for an award of a total 
disability rating for compensation purposes on the basis of 
individual unemployability, the Board now turns to the 
question of whether the attorney may be paid a fee directly 
by VA from past-due benefits awarded the veteran.  In that 
regard, the following criteria must be met:  (1) The total 
fee payable (excluding expenses) does not exceed 20 percent 
of the total amount of past-due benefits awarded; (2) the 
amount of the fee is contingent on whether or not the claim 
is resolved in a manner favorable to the claimant or 
appellant; (3) the award of past-due benefits results in a 
cash payment to a claimant or an appellant from which the fee 
may be deducted; and (4) the claimant or appellant and an 
attorney have entered into a fee agreement providing that 
payment for the services of the attorney will be made 
directly to the attorney by VA out of any past-due benefits 
awarded as a result of his successful appeal to the Board or 
an appellate court, or as a result of a reopened claim before 
VA following a prior final denial of such benefits by the 
Board or an appellate court.  38 U.S.C.A. § 5904(d); 38 
C.F.R. § 20.609(h).

The contingency fee agreement signed in August 1997, was 
executed by both the veteran and his attorney.  By 
definition, the payment of the fee was contingent on whether 
or not the claim was resolved successfully.  The agreement 
provided that the attorney's services were to be rendered on 
a contingent basis of 20 percent of past-due benefits 
awarded.  A fee that does not exceed 20 percent of past-due 
benefits is presumed to be reasonable.  38 C.F.R. 
§ 20.609(f).  Additionally, the requirement that an award of 
past-due benefits resulting in a cash payment to the 
appellant from which the attorney fee may be deducted has 
been met, since the July 1999 rating decision established an 
earlier effective date prior to March 28, 1991 for an award 
of a total disability rating for compensation purposes on the 
basis of individual unemployability.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the August 
1997 contingency fee agreement did contain the veteran's VA 
file number, and that a copy of that agreement was received 
by the Board in October 1997.  Although the Board did not 
receive a copy of the fee agreement within 30 days, it was 
received shortly thereafter.  It is not clear whether the RO 
was actually notified of the August 1997 contingency 
agreement within 30 days or if they became aware of it 
through the Board.  However, the RO did become aware of the 
attorney fee agreement in time to effectuate its provisions.  
Based upon these facts, the Board finds that the attorney was 
in substantial compliance with the provisions of 38 C.F.R. 
§ 20.609(g) and (h).  Although he did not strictly adhere to 
the letter of that regulation, it cannot be said that he 
violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the July 1999 RO decision, the effective date of 
an award of a total disability rating for compensation 
purposes on the basis of individual unemployability is April 
21, 1986.  In light of this, the inclusive dates for the 
purpose of entitlement to attorney fees based on the 
veteran's receipt of an award of an earlier effective date 
for an award of a total disability rating for compensation 
purposes on the basis of individual unemployability are April 
21, 1986 to July 26, 1999 (the date of the rating decision 
granting the benefit).  

The Board notes that the impact of this decision is limited 
exclusively to the eligibility for attorney fees for the 
past-due benefits awarded prior to this decision.  It is not 
intended to affect future Board dispositions, if any, of the 
eligibility for the payment of additional attorney fees from 
any future award of past-due benefits resulting from 
subsequent decisions rendered in any ongoing appeal.  



ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established as to the issue of entitlement to an effective 
date prior to March 28, 1991, for an award of a total 
disability rating for compensation purposes on the basis of 
individual unemployability only.  The attorney should be paid 
20 percent of past-due benefits resulting from the grant of 
entitlement to an earlier effective date prior to March 28, 
1991, for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability for the period from April 21, 1986 to July 
26, 
1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


